UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR []TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-23601 PATHFINDER BANCORP, INC. (Exact Name of Company as Specified in its Charter) FEDERAL 16-1540137 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 214 West First Street, Oswego, NY 13126 (Address of Principal Executive Office) (Zip Code) (315) 343-0057 (Issuer's Telephone Number including area code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES TNO * Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES TNO * Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer* Accelerated filer* Non-accelerated filer*Smaller reporting companyT (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YES *NO T As of May 10, 2012, there were 2,979,969 shares issued and 2,617,682 shares outstanding of the Registrant’s Common Stock. Table of Contents PATHFINDER BANCORP, INC. INDEX PART I - FINANCIAL INFORMATION PAGE NO. Item 1. Consolidated Financial Statements (Unaudited) Consolidated Statements of Condition 3 Consolidated Statements of Income 4 Consolidated Statements of Comprehensive Income 5 Consolidated Statements of Changes in Shareholders' Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition 28 and Results of Operations Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 PART II - OTHER INFORMATION 38 Item 1. Legal proceedings Item 1A. Risk Factors Item 2. Unregistered sales of equity securities and use of proceeds Item 3. Defaults upon senior securities Item 4. Mine Safety Disclosures Item 5. Other information Item 6. Exhibits SIGNATURES 39 EXHIBITS 40 Table of Contents PART I FINANCIAL INFORMATION Item 1 – Consolidated Financial Statements Pathfinder Bancorp, Inc. Consolidated Statements of Condition (Unaudited) March31, December 31, (In thousands, except share data) ASSETS: Cash and due from banks $ $ Interest earning deposits Total cash and cash equivalents Interest earning time deposits Investment securities, at fair value Federal Home Loan Bank stock, at cost Loans Less: Allowance for loan losses Loans receivable, net Premises and equipment, net Accrued interest receivable Foreclosed real estate Goodwill Bank owned life insurance Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY: Deposits: Interest-bearing $ $ Noninterest-bearing Total deposits Long-term borrowings Junior subordinated debentures Accrued interest payable Other liabilities Total liabilities Shareholders' equity: Preferred stock - SBLF, par value $0.01 per share; $1,000 liquidation preference; 13,000 shares authorized; 13,000 shares issued and outstanding Common stock, par value $0.01; authorized 10,000,000 shares; 2,979,969 and 2,617,682 shares issued and outstanding, respectively 30 30 Additional paid in capital Retained earnings Accumulated other comprehensive loss ) ) Unearned ESOP ) ) Treasury stock, at cost; 362,287 ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. - 3 - Table of Contents Pathfinder Bancorp, Inc. Consolidated Statements of Income (Unaudited) For the three For the three months ended months ended (In thousands, except per share data) March 31, 2012 March 31, 2011 Interest and dividend income: Loans, including fees $ $ Debt securities: Taxable Tax-exempt 74 Dividends 33 42 Interest earning time deposits 7 - Federal funds sold and interest earning deposits 1 1 Total interest income Interest expense: Interest on deposits Interest on short-term borrowings 3 11 Interest on long-term borrowings Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges on deposit accounts Earnings on bank owned life insurance 93 62 Loan servicing fees 41 42 Net gains on sales and redemptions of investment securities 27 Net (losses) gains on sales of loans and foreclosed real estate ) 26 Debit card interchange fees 97 84 Other charges, commissions & fees Total noninterest income Noninterest expense: Salaries and employee benefits Building occupancy Data processing Professional and other services Advertising 60 FDIC assessments 77 Audits and exams 56 60 Other expenses Total noninterest expenses Income before income taxes Provision for income taxes Net income Preferred stock dividends and discount accretion Net income available to common shareholders $ $ Earnings per common share - basic $ $ Earnings per common share - diluted $ $ Dividends per common share $ $ The accompanying notes are an integral part of the consolidated financial statements. - 4 - Table of Contents Pathfinder Bancorp, Inc. Consolidated Statements of Comprehensive Income (Unaudited) For the three For the three months ended months ended (In thousands) March 31, 2012 March 31, 2011 Change in accumulated unrealized plan loss for pension and other postretirement obligations $ $ 67 Unrealized holding (loss) gain on financial derivative: Change in unrealized holding (loss) gain on financial derivative (8 ) 10 Reclassification adjustment for interest expense included in net income 14 15 Net unrealized gains on financial derivative 6 25 Unrealized holding gain on available-for-sale securities: Unrealized holding gains arising during the period Reclassification adjustment for net gains included in income ) ) Net unrealized gains on securities available-for-sale 55 Other comprehensive income, before tax Tax effect ) ) Other comprehensive income, net of tax Net Income Comprehensive Income $ $ Tax Effect Allocated to Each Component of Comprehensive Income Unrealized gain on pension and other postretirement obligations $ ) $ ) Unrealized gain on financial derivative instruments used in cash flow hedging relationships (2
